Citation Nr: 1001162	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-02 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 
to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDINGS OF FACT

1. By a December 2001 rating decision, the RO denied a claim 
of service connection for PTSD.

2. Evidence received since the December 2001 decision relates 
to an unestablished fact necessary to substantiate the claim 
of service connection and it raises a reasonable possibility 
of substantiating the underlying claim.

3.  It is as likely as not that the Veteran developed PTSD as 
a result of experiencing a stressful event during his period 
of active military service.


CONCLUSIONS OF LAW

1.  A December 2001 rating decision, which denied the 
Veteran's claim of service connection for PTSD, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2001).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  The Veteran likely has PTSD that is the result of disease 
or injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In April 2001, the Veteran filed a claim of, inter alia, 
service connection for PTSD.  That claim was denied in a 
December 2001 rating decision by the RO in San Diego, 
California.  The Veteran did not appeal that decision; thus, 
the decision is final.  See 38 C.F.R. § 3.104, 20.302, 
20.1103

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

(The Board notes that 38 C.F.R. § 3.156 was revised, 
effective October 6, 2006, but the changes affect only those 
claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition of new 
and material evidence in 38 C.F.R. § 3.156(a) remains the 
same.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

Even though the RO reopened and re-adjudicated the underlying 
claim in the December 2005 statement of the case, the Board 
must first determine whether new and material evidence has 
been presented before it can reopen a claim to re-adjudicate 
the underlying issue.  The issue of reopening a claim goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the 
Board is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the December 2001 RO decision.  For purposes of the 
new and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence of record at the time of the December 2001 
decision included the Veteran's service treatment records 
(STRs) and personnel records and statements by the Veteran 
and his representative.

In denying the claim in December 2001, the RO found that the 
evidence of record did not show a then-current diagnosis of 
PTSD.  Consequently, in order for the claim to be reopened, 
new and material evidence must be received that pertains to 
the current diagnosis element of a service connection claim.

New evidence added to the record since the December 2001 
decision includes:  medical treatment records from 
Psychiatric Center at San Diego dated from October 2004 to 
December 2004; a VA examination report dated in 
November 2005; and statements by the Veteran and  his 
representative.

A review of the new evidence reveals an October 2004 letter 
from Psychiatric  Center at San Diego that indicates a 
current diagnosis of PTSD.

The Board finds that the October 2004 letter relating to a 
current diagnosis of PTSD constitutes new and material 
evidence.  It is new because the evidence was not previously 
before VA decision makers.  It is also material because it is 
supporting evidence of the current diagnosis element of a 
service connection claim-the absence of which was the reason 
the claim was denied in the December 2001 decision.  Thus, 
the evidence relates to an unestablished fact necessary to 
substantiate the claim and it raises a reasonable possibility 
of substantiating the claim.  Accordingly, the claim of 
service connection for PTSD is reopened with the submission 
of new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Establishing service 
connection for PTSD specifically requires:  medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 
4.125(a) requires the diagnosis to conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).

To substantiate a claim of service connection for PTSD, there 
must be credible supporting evidence that a claimed in-
service stressor actually occurred.  However, if the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This is so in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.  38 C.F.R. § 3.304(f)(1).

A review of the Veteran's personnel records reveals that the 
Veteran was an infantryman attached to the 506th Infantry in 
Vietnam from April 1968 to May 1969.  The Veteran 
participated in the Vietnam Counteroffensive Phases V and VI 
and received the Vietnam Service Medal, the Vietnam Campaign 
Medal, and the Combat Infantryman Badge.

At a September 2009 hearing, the Veteran stated that he 
engaged in combat 12-13 times while in Vietnam and, on one 
occasion, he was required to remove the bodies of two fallen 
comrades from the jungle.  There is no evidence of record 
contrary to the Veteran's testimony, and the award of the 
Combat Infantry Badge corroborates the fact that the Veteran 
experienced combat.  Therefore, the Board finds that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service and the 
Veteran's claimed in-service stressor is established.

A review of the Veteran's post-service medical records 
reveals an October 2004 letter from Psychiatric Center at San 
Diego.  The letter indicates, "[t]he patient discussed 
symptoms of depression, mood swings, anxiety, panic[,] and 
flashbacks attributed to his experience in Vietnam."  The 
doctor diagnosed the Veteran with PTSD.

In November 2005, the Veteran was afforded a VA examination 
in connection with this claim.  The examiner noted that the 
Veteran's claimed in-service stressor was an incident in 
which two of the Veteran's comrades were killed in combat 
outside of Long Binh.  The examiner stated, "I felt he had a 
low-grade depression and a few symptoms of PTSD, but 
insufficient symptoms of PTSD to fulfill the DSM for stressor 
criteria for PTSD."  The examiner diagnosed the Veteran with 
polysubstance abuse in full, sustained remission; depressive 
disorder, not otherwise specified; and elements of PTSD 
insufficient for a diagnosis.

Here, the Veteran's private medical treatment provider has 
indicated a current diagnosis of PTSD and attributed the 
disability to the Veteran's combat experience; however, the 
VA examiner concluded as follows:  "I did not feel that he 
met the criteria for PTSD."  At the least, the two opinions 
put the medical nexus evidence in equipoise.  In such cases, 
reasonable doubt is to be resolved in the Veteran's favor.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  
When resolving reasonable doubt in the Veteran's favor, the 
Board finds that it is at least as likely as not that the 
Veteran's PTSD is attributable to his active military 
service.  Therefore, service connection is warranted for 
PTSD.


ORDER

The Veteran's claim of service connection for PTSD is 
reopened and service connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


